Citation Nr: 9903248	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of right 
eye trauma.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for left wrist 
disability.

5.  Entitlement to a compensable rating for degenerative 
joint disease of the left knee.

6.  Entitlement to a compensable rating for degenerative 
joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


REMAND

The appellant served on active duty from September 1981 to 
June 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The appellant seeks service connection for low back 
disability, residuals of eye trauma, hearing loss, and left 
wrist disability.  Additionally, he seeks a compensable 
rating for degenerative joint disease of the left knee and 
right shoulder.

A review of the claims folder suggests that the appellant was 
scheduled for VA examinations of the spine, joints, hearing, 
and eyes.  However, it is unclear whether the appellant was 
notified of these examinations at his last known address of 
record as a copy of the notice to the appellant of the 
scheduled examinations is not of record.  Furthermore, 
although a computer printout associated with the claims 
folder indicates that the "veteran withdrew claim" as the 
reason for cancellation of the scheduled examination, there 
is nothing of record from the appellant or his representative 
showing a desire to withdraw his claims.  We note that 
38 C.F.R. § 20.204 provides that a substantive appeal may 
only be withdrawn in writing by either the appellant or, with 
express written consent of the appellant, his authorized 
representative.

In view of the above, remand is necessary to clarify whether 
or not the appellant desires to withdraw his claims.  If he 
does, this must be done in accordance with the provisions of 
38 C.F.R. § 20.204, as indicated above.  However, in the 
event the appellant desires to continue the claims currently 
on appeal, he should be scheduled for another set of VA 
examinations.  See Littke v. Derwinski, 1 Vet.App. 90 (1990).  
The appellant is cautioned that a veteran for whom an 
examination has been scheduled is required to report for the 
examination and that a veteran's claims must be denied if he 
fails to report, without good cause, for a scheduled 
examination.  38 C.F.R. §§ 3.326 and 3.655(b)(1998). 

To ensure full compliance with due process requirements, this 
case is REMANDED to VARO for the following action:

1.  VARO should request that the 
appellant indicate, in writing, whether 
or not he desires to continue his appeal 
on the issues of entitlement to service 
connection for low back disability, 
residuals of eye trauma, hearing loss, 
and left wrist disability, along with the 
issues of entitlement to a compensable 
rating for degenerative joint disease of 
the left knee and right shoulder.  A 
withdrawal of any of the claims should be 
in accordance with the provisions of 
38 C.F.R. § 20.204 (1998).

2.  If the appellant desires to continue 
his appeal, VARO should scheduled the 
appellant for all appropriate 
examinations.  A copy of the notice of 
examination sent to the appellant should 
be associated with the claims folder.  
The claims folder should be made 
available to each examiner for review 
before their examination of the 
appellant.  Each examination must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  Any VA 
examination of the appellant's left knee 
or right shoulder disability should 
contain an opinion concerning the effect 
of pain upon his functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca v. Brown, 8 Vet.App. 202 
(1995), and address the rating criteria 
in relation to his symptoms.  See Johnson 
v. Brown, 9 Vet.App. 7 (1996).  
Specifically, for each knee and shoulder, 
the examiner should fully describe the 
degree of limitation of motion.  Any 
limitation of motion must be confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1998).  It 
should be indicated whether there is more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1998).  A complete 
rationale for all opinions expressed must 
be provided.

3.  After the development requested above 
has been completed, VARO should 
adjudicate those claims, if any, the 
appellant seeks to continue on appeal 
with consideration of any new evidence 
received.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  This claim must be afforded 
expeditious treatment by VARO.  The law 
requires that all claims that are 
remanded by the Board or the United 
States Court of Veterans Appeals (the 
Court) for additional development or 
other appropriate action be handled in an 
expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1944, Pub. 
L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994) and 38 U.S.C.A. § 5101 (West 
1991 & Supp. 1996) (History and Statutory 
Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs 
all VAROs to provided expeditious 
handling of all cases that have been 
remanded by the Board or the Court.  See 
M21-1, Part IV, paras. 8.4408.45 and 
38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


